760 F.2d 87
Steve WILLIE, Plaintiff-Appellee, Cross-Appellant,v.CONTINENTAL OIL COMPANY, et al., Defendants,Offshore Logistics, Inc., Defendant-Appellant, Cross-Appellee.
No. 83-3682.
United States Court of Appeals,Fifth Circuit.
April 23, 1985.

Phelps, Dunbar, Marks, Claverie & Sims, Clayton G. Ramsey, Bettye A. Barrios, New Orleans, La., for defendant-appellant, cross-appellee.
Abadie & Kohnke, Peter J. Abadie, Jr., New Orleans, La., for plaintiff-appellee, cross-appellant.
Appeals from the United States District Court for the Eastern District of Louisiana;  Robert F. Collins, Judge.
(Opinion November 6, 1984, 746 F.2d 1041)
Before CLARK, Chief Judge, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, TATE, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS and HILL, Circuit Judges.

BY THE COURT:

1
A majority of the judges in active service, on the court's own motion, having determined to have this case reheard en banc,


2
IT IS ORDERED that this case shall be reheard en banc by the court, without oral argument, on a date hereafter to be fixed.